UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
RICHARD W. BLACK, CIVIL DOCKET NO. 1:19-CV-1023-P
Plaintiff
VERSUS JUDGE DRELL
VICTOR JONES, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 9), and after a de novo review of the record
including the Objection filed by Plaintiff (Doc. 10), and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Plaintiffs § 1983 claims are DENIED and DISMISSED
WITH PREJUDICE, with the claims barred by Heck v. Humphrey, 512 U.S. 477
(1994), dismissed with prejudice to being asserted again until the conditions
established by Heck have been met. See DeLeon v. City of Corpus Christi, 488 F.3d
649, 657 (5th Cir. 2007). Plaintiffs state law claims are DISMISSED WITHOUT
PREJUDICE to being asserted in state court.

Cc

THUS DONE AND SIGNED at Alexandria, Louisiana, this 2& ‘day of

NAlovember@__, 2019,

   

~ DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
